 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetrie Stores CorporationandPoor People's Union ofAmerica,Petitioner.Case 10-RC-9883June27, 1974DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNINGAND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Martha A. Youmansof the National Labor Relations Board. On March 7,1974, following the close of the hearing, the RegionalDirector for Region 10 transferred this case to theBoard for decision. Thereafter, the Employer filed abrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization I involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Employer is a New York corporation en-gaged in the distribution and retail sale of women'sapparel. The instant case concerns the three retailiThe Employer contested the Petitioner's status as a labor organizationand moved to stay the instant proceedings until the Board issued its decisionin SH Kress & Company,212 NLRB No 12 InKress,which has nowissued, the Board rejected identical challenges to the Petitioner's status andfound that the Petitioner was a labor organization within the meaning of theActWe so find hereinIn addition, the Employer urged, as did the employer inKress,that thePetitioner is prevented from raising a question concerning representationbecause it discriminates in its membership on the basis of race The Boardhas held that such inquiries are outside the scope of a preelection hearingBekms Moving and Storage Company of Florida, Inc,211 - 'LRB No 7 Asnoted therein, Chairman Miller and Member Jenkins would consider objec-tions to a labor organization's capacity to fairly represent employees onlysuance of a certificationMember Kennedy concurs substantially with thatpostelection procedure but would limit consideration to the issue of allegeddiscrimination on the basis of "race, alienage, or national origin " MembersFanning and Penello reject the contentions of the Employer herein for thereasons stated in their dissenting opinions inBekinsThey would not considerallegations of discriminatory practices by labor organizations in a precertifi-cation proceeding but would "leave such questions as they may raise, withrespect to the Petitioner's willingness or capacity to represent fairly all em-ployees in the bargaining unit, to be resolved in other proceedings under theAct"stores operated by the Employer at West End Mall,Columbia Mall, and DeKalb Mall in Atlanta, Geor-gia.The Petitioner seeks to represent all the employeesin the West End Mall store excluding office clericals,guards, and supervisors as defined in the Act. TheEmployer contends that a multistore unit consistingof all selling and non-selling employees excludingguards and supervisors, employed in its three AtlantaStores, constitutes the only appropriate unit. At thehearing, the Petitioner expressed a willingness to pro-ceed in a three-store unit in the event that the Boardfound such a unit appropriate.'Based on the entire record, we find, in agreementwith the Employer, that the facts of this case requirea finding that the appropriate unit consists of theemployees in all three of the Employer's Atlantastores. The three stores, which are approximately 6 to10miles apart, constitute a separate, distinct, andcompleteadministrativedivisionwithintheEmployer's organization. There is virtually no indi-vidual store autonomy since the Employer's districtsupervisor supervises, directs, and controls the dailyoperations of all three stores. Thus, he does all thehiring of employees for these stores; determines whichemployees shall be discharged, disciplined, or trans-ferred, and who among the employees shall receivewage increases and the amounts thereof; sets hours ofemployment and work schedules; decides the numberof employees to be employed at each store; and settlesany employee grievances that may arise. He is heldresponsible for the profit and loss of each store's oper-ations, and, in conjunction with the Employer's cen-tral or home office in New Jersey, establishes andimplements uniform labor relations policies, wage lev-els and schedules, and fringe benefits for all threestores. Purchasing, warehousing, distributing, pricing,and tagging of all merchandise sold by the three storesis done by him through the home office which central-ly controls these merchandising functions. Further-more, the Employer maintains central payroll andadministrative records for all its employees includingthose employed at the Atlanta stores.The authority of the individual store managers andassistant store managers, on the other hand, is limited2Aside from the issue of t e scope of the appropriate unit, the partiesstipulated that any unit found appropriate by the Board should include salesemployees, cashiers, and stock employees The parties also stipulated that theindividual store managers and assistant store managers, as well as the districtsupervisor, are supervisors within the meaning of the Act and should there-fore be excluded from any unit found appropriate In addition, the Petioner'srepresentative at the hearing stated that the Petioner would exclude the twoemployees classified as window trimmers from the single-store unit soughtby it, but, in the event that the Board were to find a three-store unit appropri-ate, the Petitioner would include the window trimmers in the unit TheEmployer took the position that the window trimmers should be included inthe three-store unit urged by it212 NLRB No. 14 PETRIE STORES CORP.131to their issuing oral warnings to employees 3 and as-signing them routine work tasks in furtherance of thedistrict supervisor's directives. Indeed, indicia of theirsupervisory status primarily seems to be confined totheir recommending employees for promotions to thedistrict supervisor, and certain job applicants for hir-ing.The record establishes, in addition to centralizedadministration, control, and common supervision forall three stores, that the employees in one store havethe same job skills, functions, and classifications astheir counterparts in the other two stores. 'urther-more, a common seniority list is maintained for allthree stores, and job applicants are referred betweenthe stores according to individual store needs. Essen-tially, the employees at all three stores enjoy the samehours and working conditions, and are subject toidentical work procedures and policies.The record also establishes a high degree of regularemployee interchange between all three stores. Thus,approximately 10 to 15 percent of the employees inthe three stores regularly transfer on a monthly basisbetween stores and additional employees are transfer-red in peak seasons. In addition, employees in allthree stores regularly transport merchandise betweenstores in their private automobiles and work with em-ployees of other stores when unloading such merchan-dise.The record also contains uncontradictedtestimony as to an unspecified number of permanenttransfers between stores.,The Employer employs two window trimmers whowork 1 or 2 days a week in each of the three stores ona rotating basis. They work side by side with the regu-lar store employees and are subject to the same super-vision and receive the same wages and benefits asstore employees. Their presence in all three stores is3Only the districtsupervisor can issue written warnings.further evidence of the functional integration betweenthe Employer's stores.In view of the common supervision of all threestores, the common wages rates, benefits, and otherconditions of employment, the extensive employee in-terchange between stores, the common job skills,functions, and classifications of employees in all threestores, the centralized administrative and operationalcontrol over all three stores, and the lack of any sub-stantial individual store autonomy, we conclude thatthe employees in all three of` the Employer's Atlantastores share a community of interest with each otherthat requires their inclusion in the same appropriateunit. Therefore we find that the following unit is ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All selling and nonselling employees of PetrieStores Corporation at,its West End Mall, Colum-biaMall and DeKalb Mall stores in Atlanta,Georgia, including all sales employees, cashiers,stock employees and window trimmers, but ex-cluding all office clerical employees, guards andsupervisors, as defined in the Act.4[Direction of Election andExcelsiorfootnote om-itted from publication.]4 Food Marts, Inc.,200 NLRB No. 5;Purity Supreme, Inc.,197 NLRB 917.In accordance with the stated positionsof both ofthe parties,and the recordevidence showing their common interests with the other employees,we haveincluded the window trimmers in the unit herein found appropriate.The Petitioner requested that office clerical employees be excluded fromthe appropriate unit It appears from the record that the Employer did nottake a contrary position. Thus, although the Employer proposed that the unitshould consist of "all selling and non-selling employees,"the Employer there-after specified that the only employees to be included in the unit were salesemployees, cashiers,stock employees, and window trimmers.In addition,there is nothing in the record to indicate that the Employer employs anyoffice clerical employees or other clerical employees,or that the employeesincluded in the unit perform any clerical duties. Therefore,in the absence ofsuch evidence and in accordance with the Board's established policy, we haveexcluded office clerical employees from the umt herein found appropriate.